Fourth Court of Appeals
                                      San Antonio, Texas
                                           January 14, 2022

                                         No. 04-21-00579-CR

                         EX PARTE ERIC URIEL SIFUENTES, ET AL,


                     From the 63rd Judicial District Court, Kinney County, Texas
                                        Trial Court No. 5135
                                  Roland Andrade, Judge Presiding


                                            ORDER
Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

       Consistent with Texas Rules of Appellate Procedure 2 and 31, to expedite a decision and
for other good cause, we sua sponte suspend operation of the Texas Rules of Appellate
Procedure in this proceeding.

    In lieu of a clerk’s record, we order the parties to file, by 5:00 p.m. on Friday, January 21,
2022, any documents, records, or other papers that were filed with the trial court that they want
the court to review in the format described by Texas Rule of Appellate Procedure 52.6. If file-
stamped copies are available, the court requests that the parties provide file-stamped copies. The
court specifically requests that the parties include:

    •      the charging instrument or information for all defendants;
    •      documentation showing the date of arrest, booking information, or date of incarceration
           for all defendants;
    •      the application for writ of habeas corpus;
    •      all orders; and
    •      information regarding bail or bond for any defendant who has received bail or bond.

    We order the parties to file, by 5:00 p.m. on Friday, January 28, 2022, any additional briefing
they want the court to consider.

   Consistent with Internal Operating Procedure 8(g), we order this cause submitted ON
BRIEFS ONLY on Friday, January 28, 2022 before a panel of Justice Beth Watkins, Justice Liza
A. Rodriguez, and Justice Lori I. Valenzuela.
   We are required to take these actions under Texas Rule of Appellate Procedure 37.3(a) to
avoid further delay and to preserve the parties’ rights. TEX. R. APP. P. 37.3(a)(2).


      It is so ORDERED January 14, 2022.


                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT